Judgment, Supreme Court, New York County, rendered on February 27, 1980, convicting defendant, after trial by jury, of three counts of criminal sale of a controlled substance in the second degree and one count of criminal possession of a controlled substance in the fifth degree, and resentencing him to an indeterminate term of three years to life, is affirmed. The sole issue dividing this court is whether the hearing court abused its discretion in denying defendant’s request for a second competency examination pursuant to CPL article 730. On the record before us, we cannot discern the existence of any abuse. On July 27, 1978, the People moved to convert the findings of two psychiatrists who determined that defendant was unfit to proceed to trial. The court, after hearing the testimony of these two medical experts, concurred in the determination that defendant “as a result of a mental disease * * * lacks the capacity to understand the proceedings against him, or to assist in his own defense.” The court then ordered defendant committed to the Commissioner of Mental Hygiene for care for a period not to exceed one year. On August 10, 1978, defendant was transferred to Mid-Hudson Psychiatric Center where, seven days after his arrival, staff psychiatrists found that defendant was “a malingerer and fit to proceed.” The findings of these experts are contrary to the prior findings of their colleagues. In any event the report filed by the psychiatrists from Mid-Hudson is enlightening and instructive. This report without equivocation declares that “on the surface [defendant’s] attitude seemed cooperative and friendly, while in actual fact he was trying to mislead the examiner.” This analysis goes on to state that “it was very evident that he was lying.” The examiners, thereafter, turned their attention to defendant’s understanding of the pending criminal matter. The experts concluded: “Questioned on legal matters, patient stated that he did not understand the meaning of ‘plea’ and not even of the word ‘guilty.’ In this connection he said his lawyer had recommended that he should go to a hospital for two to three months ‘to make sure that I wouldn’t hurt anybody’ and that in * * * Riker’s Island [Prison Mental Health Services] they had told him about this place. Apparently what this amounts to is that patient arranged with his lawyer to go for an insanity defense and that he had been briefed by other inmates in Riker’s Island about Mid-Hudson. Comparison of his present answers with his previous 730 examination in a Manhattan forensic clinic, showed clearly he was lying. At that time he answered to the question about a plea in the one case with T said Not Guilty’, in the other case with ‘The lawyer wants me to plead guilty (he says) that if I got to trial I will blow the trial. I don’t know if it makes sense. I know I ain’t guilty. It’s up to them what they want to do’.” Additionally, defendant’s professed noncomprehension of legal matters is tempered by a realization that this experience did not signal his introduction *577into the criminal justice system. The clear import of defendant’s latest examination is that “he was intentionally trying to give the impression of being unfit to proceed.” For whatever reason, defendant was able to perpetrate this charade for a period of time and almost brought it to a successful conclusion. However, when defendant was thrust into the studied environs of Mid-Hudson, his stratagem was uncovered and exposed for what it was. When defendant was returned to court, defense counsel made an application for a second competency examination. The hearing court inquired whether counsel could particularize his claim that “defendant was out of touch with reality.” Indeed, counsel could not. The court denied the application and in doing so, noted that during the course of several calendar calls defendant appeared to understand the proceedings. An additional factor considered by the court in denying this application was defendant’s personal rejection of a plea offer “for a good reason as far as the defendant was concerned.” Defendant’s later participation at trial substantiated the determination that he was fit to proceed. The cross-examination of defendant at times was intense and he was able to recall with clarity his version of the details of the drug transactions which took place over one and one-half years prior to his testimony. From all of these facts it is evident that a second competency examination was not warranted and therefore the hearing court did not abuse its discretion in denying this request. Concur—Ross, Markewich, Lupiano and Lynch, JJ.